     Case 7:21-mj-02867-UA Document 1 Filed 03/17/21 Page 1 of 5




Approved:
                   A'~im )ii;\ In-i
            T. Jc3li/??rt^
            Assistant United States Attorney

Before:     THE HONORABLE PAUL E. DAVISON
            United States Magistrate Judge
            Southern District of New York                      21-MJ 2867

                                                   x

 UNITED STATES OF AMERICA                              COMPLAINT


            V. -                                       Violation of
                                                       18 U.S.C. §§ 924 (c) and
 KAYF DEVAUGHN,                                        2; 21 U.S.C.
                                                       § 841(b)(1)(B)
                               Defendant
                                                       COUNTY OF OFFENSE:
                                                       DUTCHESS

                                                   x


SOUTHERN DISTRICT OF NEW YORK, S3.:

           DANIEL ROSPERT/ being duly sworn^ deposes and says
that he is a Special Agent with the Federal Bureau of
Investigation (the "FBI")/ and charges as follows:


                                       COUNT ONE
          (Possession of Fentanyl with Intent to Distribute)

            1. On or about January 28, 2021, in the Southern
District of New York and elsewhere/ KAYF DEVAUGHN, the
defendant/ intentionally and knowingly distributed and possessed
with the intent to distribute a controlled substance/ in
violation of Title 21, United States Code, Section 841 (a)(1) .

            2. The controlled substance involved in the offense
was 40 grams and more of mixtures and substances containing a
detectable amount of fentanyl/ in violation of Title 21, United
States Code/ Section 841 (b) (1) (B).

       (Title 21, United States Code/ Sections 841 (a)(1                and
                                      (b) (1) (B) .)
    Case 7:21-mj-02867-UA Document 1 Filed 03/17/21 Page 2 of 5




                               COUNT TWO
           (Possession of a Firearm in Furtherance of a
                       Drug Trafficking Crime)

     3. On or about January 28, 2021, in the Southern District
of New York and elsewhere/ KAYF DEVAUGHN, the defendant/ during
and in relation to a drug trafficking crime for which he may be
prosecuted in a court of the United States/ namely/ possession
of fentanyl with intent to distribute as charged in Count One of
this Complaint/ knowingly did use and carry a firearm/ and, in
furtherance of such crime,, did possess a firearm/ to wit: a
Polymer 80 Inc. model PF940C/ 9mm caliber semi-automatic handgun
with no serial number.


     (Title 18, United States Code, Section 924(c)(1)(A)(i) )

          The bases for my knowledge and for the foregoing
charge are^ in part, as follows:


     4. I am a Special Agent with the FBI. I have been
personally involved in the investigation of this matter. This
affidavit is based upon my personal participation in the
investigation of this matter/ and my conversations with law
enforcement officers/ as well as my examination of reports and
records. Because this affidavit is being submitted for the
limited purpose of establishing probable cause, it does not
include all the facts that I have learned during the course of
my investigation. Where the contents of documents and the
actions/, statements and conversations of others are reported
herein/ they are reported in substance and in part.


     5. Based on my review of a rap sheet available on a law
enforcement database/ I know that/ on or about June 16, 2017,
KAYF DEVAUGHN/ the defendant/ was convicted upon a plea of
guilty to Attempted Criminal Possession of a Weapon in the
Second Degree in Dutchess County Court, and on or about July 10,
2017 was sentenced principally to a term of incarceration of 30
months and a term of supervised release of three years.
DEVAUGHN was released to parole on or about December 12, 2019,
with his term of parole extending through December 12, 2022.


     6. Based on my review of a case report provided by the
City of Poughkeepsie Police Department (^CPPD//) / including a
supporting deposition and accompanying evidence log/ as well as
my conversations with a CPPD officer (WCPPD Officer-l^) and my
participation in this investigation/ I have learned/ among other
things/ the following:


                                   2
   Case 7:21-mj-02867-UA Document 1 Filed 03/17/21 Page 3 of 5




                a. In or about January 2021, KAYF DEVAUGHN/ the
defendant/ was under the supervision of a parole officer in the
Poughkeepsie office of the New York State Department of
Corrections ("Parole Officer-1"). DEVAUGHN had informed Parole
Officer-1^ in substance and in part/ that DEVAUGHN resided at a
certain building with an address on Harrison Street in
Poughkeepsie/ New York (the "Harrison St. Residence")/ and that
DEVAUGHN was the sole occupant of the Harrison St. Residence.


                b. On or about January 28, 2021 at
approximately 8:15 a.m./ pursuant to the conditions of
DEVAUGHN's parole/ Parole Officer-1 and other New York State
parole officers (collectively/ the "Parole Officers") conducted
a search of the Harrison St. Residence. At the Harrison St.
Residence/ the Parole Officers encountered an individual whom
Parole Officer-1 recognized as DEVAUGHN/ as well as another
adult male ("Individual--!^) , and two children.

                c. The Harrison St . Residence has three
bedrooms. Parole Officer-1 observed DEVAUGHN exiting one of the
bedrooms ("DEVAUGHN/S Bedroom"). On the floor in close
proximity to the bed in DEVAUGHN/S Bedroom was a teal iPhone
("Cellphone~l//) / whose protective case contained an
identification card bearing DEVAUGHNIr s name. On the bed was a
second cellphone/ with an IMEI ending in 4617 ("Cellphone-2//) .


                d. In a closet in DEVAUGHN'S Bedroom, the
Parole Officers recovered a black and gray backpack containing/
among other things, the following:

                  i. approximately 300 grams of a substance that
                      was later found through field testing to
                      contain fentanyl;


                 ii. a plastic bag containing approximately 70
                       round blue pills;

                iii. a plastic bag containing approximately 304
                      inulti-colored car-shaped pills;


                 iv. two digital scales; and


                  v. packaging material.

                e. In DEVAUGHN'S Bedroom/ in a laundry basket,
within arm/s reach of the closet/ the Parole Officers recovered
a Polymer 80 Inc.r model PF940C 9mm caliber handgun with no
 Case 7:21-mj-02867-UA Document 1 Filed 03/17/21 Page 4 of 5




serial number (the "Firearm^), containing a magazine loaded with
10 rounds of ammunition. The Parole Officers also recovered
approximately $4,308 in U.S. currency from a dresser in
DEVAUGHN/S Bedroom.

                f. Individual-1 stated to the Parole Officers/
in substance and in part/ that he had come to visit from New
York City, and was staying in a rear bedroom at the Harrison St.
Residence (^Individual-!7 s Bedroom//} . In Individual-l/s
Bedroom/ the Parole Officers recovered, among other things, a
wallet containing a New York State identification card in the
name of Individual-!/ approximately $726 in U.S. currency/ and a
red iPhone (^Cellphone-3//) in a clear case/ which also contained
a Metro-North Railroad ticket. In the pocket of a jacket
hanging in the closet of Individual~l/s bedroom/ the Parole
Officers recovered more than approximately 30 grams of a
substance that was later found through field testing to contain
crack cocaine/ a clear plastic bag containing a tan powder-like
substance that was later found through field testing to contain
approximately 51 grains of fentanyl, and a plastic baggie holding
approximately 61 glassine envelopes.


                g. The Parole Officers searched a third bedroom
at the Harrison St. Residence (the "Center Bedroom")^ and
recovered/ among other things/ approximately 18 glassine
envelopes containing a tan powder-like substance/ a clear
plastic bag containing a tan powder-like substance/ packaging
materials, and a digital scale.

     1. I know from conversations with another FBI Special
Agent and an FBI Task Force Officer/ each of whom who has worked
on prior narcotics investigations, that the quantity of fentanyl
found in each of DEVAUGHNrS Bedroom and Individual-lfs Bedroom
was larger than the quantity typically held by a fentanyl user
at any one time for personal use,, and that the quantity of crack
found in Individual-1's Bedroom was larger than the quantity
typically held by a crack user at any one time for personal use.


     8. Based on my conversations with CPPD Officer-1/ I know
that the packing material found in DEVAUGHN/S Bedroom and the
Center Bedroom are of a type that drug dealers commonly use to
package drugs. Further/ based on my training and experience, I
know that individuals involved in narcotics trafficking often
use multiple cellular phones to contact suppliers and purchasers
of drugs.
  Case 7:21-mj-02867-UA Document 1 Filed 03/17/21 Page 5 of 5




           WHEREFORE/ deponent respectfully requests that KAYF
DEVAUGHN/ the defendant/ be arrested/ and imprisoned or bailed/
as the case may be.


                                  /s/ Daniel Rospert (credentials inspected # 22802)
                                 DANIEL ROSPERT
                                 Special Agent
                                  Federal Bureau of Investigation



Sworn to before me by reliable electronic means/ pursuant to
Federal Rule of Criminal Procedure 4.1, (via FaceTime)

Date: 3/15/21




THE HONORABLE PAUL E. DAVISON
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK
